UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 7, 2014 KELLY SERVICES, INC. (Exact name of Registrant as specified in its charter) DELAWARE 0-1088 38-1510762 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification incorporation) Number) , TROY, MICHIGAN 48084 (Address of principal executive offices) (Zip Code) (248) 362-4444 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The term of Maureen A. Fay, who served with distinction as a member of the board of directors of Kelly Services, Inc. (the “Company”) since 1997 and as Chairman of the Corporate Governance and Nomination Committee since 2003, ended as of the date of the annual meeting of stockholders (“annual meeting”). Item 5.07 Submission of Matters to a Vote of Security Holders. The Company held its annual meeting on May 7, 2014. The final results of voting on each of the matters submitted to a vote of security holders during the annual meeting are listed below. Proposal 1 All of the nominees for election to the board of directors listed in the proxy statement were elected to serve until the next annual meeting and qualified with the following vote: Number of Shares Number of Shares Name of Nominee Voted "For" Voted "Withheld" Broker Non-Votes Terence E. Adderley 3,384,397 15,779 31,255 Carol M. Adderley 3,384,389 15,779 31,255 Carl T. Camden 3,397,398 2,778 31,255 Jane E. Dutton 3,386,458 13,718 31,255 Terrence B. Larkin 3,386,358 13,818 31,255 Conrad L. Mallett, Jr. 3,386,458 13,718 31,255 Leslie A. Murphy 3,386,458 13,718 31,255 Donald R. Parfet 3,397,398 2,778 31,255 Toshio Saburi 3,385,846 14,330 31,255 B. Joseph White 3,386,458 13,718 31,255 Proposal 2 The stockholders approved, by non-binding vote, compensation paid to named executive officers with the following vote: Shares voted "For" 3,357,933 Shares voted "Against" 41,660 Shares abstained from voting 583 Broker non-votes 31,255 Proposal 3 A proposal to ratify the appointment of PricewaterhouseCoopers LLC as the Company’s independent registered public accounting firm for 2014 was approved with the following vote: Shares voted "For" 3,429,118 Shares voted "Against" 2,303 Shares abstained from voting 10 Broker non-votes - 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. KELLY SERVICES, INC. Date: May 8, 2014 /s/ James M. Polehna James M. Polehna Vice President and Corporate Secretary 3
